ON MOTION
PER CURIAM.

ORDER

The Secretary of Veterans Affairs moves to waive the requirements of Fed. Cir. R. 27(f) and to dismiss Robert W. Moller’s appeal from the United States Court of Appeals for Veterans Claims’ judgment in Moller v. Mansfield, 07-1538, for lack of jurisdiction. Moller opposes.
Moller filed a notice of appeal at the Court of Appeals for Veterans Claims. Subsequently, the Veterans Court dismissed Moller’s appeal for lack of subject matter jurisdiction, concluding that the Board never issued a final decision on May 3, 2007, as Moller alleged. Moller appeals to this court.
Under 38 U.S.C. § 7292, this court has limited jurisdiction over appeals from decisions of the Court of Appeals for Veterans Claims. See Forshey v. Pnncipi, 284 F.3d 1335, 1338 (Fed.Cir.2002) (en banc). This court “may not review (A) a challenge to a factual determination, or (B) a challenge to a law or regulation as applied to the facts of a particular case.” 38 U.S.C. § 7292(d)(2).
In his informal brief, Moller asserts that the judge of the Court of Appeals for Veterans Claims falsified or did not correctly consider evidence related to his case. Moller challenges the factual determinations in his case. Because Moller fails to raise an issue within our jurisdiction, we must dismiss this appeal.
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motions are granted. The appeal is dismissed.
(2) Each side shall bear its own costs.